The Attorney          General of Texas
                                                         December 23, 1982
MARK WHITE
Attorney General

                                        Honorable Hamp Atkinson, Chairman       Opinion No. m-531
Supreme      Court Building
                                        House Public Education Committee
P. 0. Box 12548
Austin.    TX. 78711. 2548
                                        Texas House of Representatives          Re: Whether school board of
5121475-2501                            P. 0. Box 2910                          trustees may organize at times
Telex    9101874-1367                   Austin, Texas   78769                   other than that provided in
Telecopier     5121475-0266                                                     section 23.19 of the Education
                                                                                Code
1607 Main St., Suite 1400
Dallas, TX. 75201.4709                  Dear Representative Atkinson:
2141742.8944
                                             You have asked whether an independent school district board of
                                        trustees may organize at any time other than that specified in section
4824 Alberta       Ave., Suite    160
El Paso, TX.       79905.2793
                                        23.19 of the Texas Education Code.        Section 23.19 provides in
9151533.3484                            pertinent part:

                                                     (d) At the first meeting after each election
1220 Dallas Ave.. Suite          202
Houston.     TX. 77002-6986
                                                  and qualification of trustees, the members shall
7131650-0666                                      organize by     selecting   [a board    president,
                                                  secretary, treasurer, an assessor and collector of
                                                  taxes, and] such other officers and committees as
806 Broadway,        Suite 312                    the board may deem necessary.
Lubbock,     TX.    79401.3479
8061747-5238
                                             Independent school districts may conduct an election for school
                                        trustees on one of the four dates specified in article 2.01b of the
4309 N. Tenth, Suite B                  Texas Election Code. Under section 23.19 of the Education Code, the
McAllen.     TX. 78501.1685             trustees "shall organize" at the first meeting following each election
5121682.4547
                                        and the qualification of trustees. This section neither states nor
                                        implies, however, that the trustees may not organize at any other
200 Main Plaza, Suite 400               time, and in our opinion such a prohibition should not be read into
San Antonio.  TX. 78205.2797            it. There may be times during the school year in which the board may
512/225-4191                            need to reorganize -- for example, when one or more of the officers of
                                        the board resigns and new officers must be chosen -- and we do not
An Equal      Opportunity/              believe the legislature intended that such a reorganization would not
Affirmative     Action     Employer     then be authorized. We therefore answer your question in the
                                        affirmative.

                                                                    SUMMARY

                                                     An  independent school district board of
                                                  trustees may organize at some time other than that




                                                                   p. 1921
Honorable Hamp Atkinson - Page 2   (MN-531)




         specified in section 23.19 of the Texas Education
         Code.

                                       ati




                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger




                               p. 1922